PER CURIAM.
Although our review of the case has been made more laborious by the absence from the deputy’s order of particular findings and analysis supporting his determination that the carrier acted in bad faith in evaluating the dependents’ entitlement to death benefits, so delaying payment from April 21,1981, to September of that year, we find substantial competent evidence supporting that ultimate finding. Florida Erection Services v. McDonald, 395 So.2d 203 (Fla. 1st DCA 1981). No other error, properly reserved before the deputy, appears.
AFFIRMED.
ROBERT P. SMITH, Jr., C.J., and MILLS and THOMPSON, JJ., concur.